—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Friedman, J.), rendered November 16, 1998, convicting him of robbery in the first degree, upon a jury verdict, and sentencing him to a determinate term of 20 years’ imprisonment.
Ordered that the judgment is modified, as a matter of discretion in the interest of justice, by reducing the sentence to a determinate term of 15 years.
The permissive adverse inference charge given by the court was an appropriate exercise of discretion under the circumstances (see People v Martinez, 71 NY2d 937; People v Delgado, 282 AD2d 223; People v Brister, 239 AD2d 513; People v Gibbs, 211 AD2d 641; People v Gibbs, 207 AD2d 288, affd 85 NY2d 899).
The sentence imposed was excessive to the extent indicated.
*458The defendant’s remaining contention is without merit. Florio, J.P., O’Brien, Krausman and Luciano, JJ., concur.